Dibell, J.
(dissenting.)
•I dissent. In my judgment the contract is not within “stocks, bonds or other securities sold or offered for sale within the state of Minnesota,” used in the title, or “stocks, bonds, investment contracts, or other securities,” “issued by an investment company,” used in the body of the statute; and while such a contract, like numerous other individual or corporate contracts, might be regulated with propriety, if the legislature saw fit, it did not intend such regulation. Therefore I dissent.